Citation Nr: 0530963	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A bilateral hearing loss is not shown to be the result of 
inservice disease or injury, nor was it shown within a year 
of service separation.

3.  Tinnitus is not shown to be the result of inservice 
disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may incurrence of a sensorineural hearing 
loss be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  A tinnitus disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158. The threshold for normal hearing is 0 to 20 decibels. 
Id. at 157.

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for hearing loss or 
tinnitus. The veteran's June 1954 separation examination 
revealed hearing acuity on spoken and whispered voice of 
15/15.

Based upon the evidence of record, the Board finds that 
entitlement to service connection for hearing loss and 
tinnitus are not warranted. The medical evidence demonstrates 
no present hearing loss disability for VA compensation 
purposes. There is also no competent evidence demonstrating 
the veteran's reported tinnitus was incurred as a result of 
any incident of active service.

Although the veteran believes he has hearing loss and 
tinnitus as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis. Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492. In the absence of a 
current hearing loss disability satisfying the requirements 
of 38 C.F.R. § 3.385 or competent evidence linking a 
diagnosis of tinnitus to service, the veteran's claims must 
be denied. Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The Board finds the 
preponderance of the evidence is against the veteran's 
claims.





ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


